Title: To George Washington from Tobias Lear, 7 November 1790
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia November 7th 1790

I was just about closing a letter to you when I had the honor to receive your favor of the 31st of October. I immediately proceeded to make the necessary inquiry respecting the Carriage; but as Mr Page, the Proprietor, was out of town and did not return till late in the night, I could not see him ’till friday morning. The moment I received the information from him I put it in a Post script to my letter of the 4th, and dispatched it to the Post-Office, with a request to the Post Master, if the mail should be closed, but not gone (as it was a few minutes after the hour of closing) that he would be so good as to put it into the mail by some means or other, as it required an answer by the next post after it got to hand. The mail was closed, but had not gone out of the Office. The Post-Master, however, returned the letter with a message, that he could not open the mail to put it in, and if I wished to have it go on by this post I must dispatch it by express to Chester, where the mail would be opened and the letter could be put in. It was not in my power to do this in season to overtake the mail; I therefore let it remain ’till this mail, by which you will receive it. I have thought it necessary to give this particular account of the matter lest you might think it a neglect on my part that you did not receive the letter by the last mail. Should you determine to engage this Carriage, an answer must leave Alexandria by the mail on Thursday morning, which will reach me on Saturday.
From the present appearance of your Coach, it will look, when finished, very rich and elegant, and much more conformable to the present style of Carriages than I ever thought any workman could have made it. It will be completed by or before the 20th of the month. The wreath will, at any rate, be round the Crest on the pannels of the Coach; and as the motto would

be the work of a few hours only, it can, if you should think proper, be added at any time after you see it. It will be put upon such of the plates of the Harness as have the Crest.
I had been informed by Mrs Morris of Mrs Brodeau’s terms before I applied to the latter for them, and as they corresponded with those which I had the honor to transmit to you, and were spoken of by Mrs Morris as the existing terms, I had no doubt of their being so. They appear’d to me high, and so I observed; but was told they were the established terms. Mrs Morris, however, never gave me to understand, in any way, that Mrs Brodeau was once of her family; but seemed to convey her information as the general Character of Mrs Brodeau, and I found a correspondent account from other quarters where I had an opportunity of making inquiry; but Mrs Morris’ was in warmer terms than any other. Mrs Pine was spoken of with respect by those who recommended Mrs Brodeau; but a decided preference seemed to be given to the latter. I have since made further inquiries respecting Mrs Pine, and find that she is very much esteemed and respected, and so far as she has displayed her abilities in that line, they have done her credit. She seems to be advocated by a different party from Mrs Brodeau. Mrs Pine’s terms I have the honor to enclose. I have given no expectation of Harriot to either of these Ladies; but have made my inquiries in such a manner as to know their terms without conveying an idea that a Scholar would be added to their number in consequence there of.
I enclose the Answer to Count de Estaing’s letter of the 20th of March, as I thought the whole taken together might give a better idea of what you wished to know than an extract could do.
The letter from James Tilghman Esquire has, I presume got to your hands before this time, as I found it was enclosed by mistake, and returned it in my letter of the 31st of October.
I shall be particularly careful in pursuing your directions respecting the tradesmen with whom we may have connections. I find in this place the precaution is peculiarly necessary for parties are strongly marked, and each has its favorites in the several trades.
Mr Morris’ Coachman tells me he shall remove his horses into the other Stable in a few days, when I shall lay in as much hay

as the loft will hold, and as many Oats as the Bins will contain. Horse-keeping will be at least 50 per Cent dearer here than in New York. Hay there never avaraged ten dollars per ton through the year, and oats 2/4 per bushel. Here the former is now 15 dollars and the latter 2/10 d., and they are rising every day. I should have procured them on my first arrival when they were cheaper, had the Stables been ready to receive them.
The Bow-window is in the same state it was when I wrote on the 4th Inst.—For two days past the Masons have done nothing to it, owing, as they tell me, to the Stone Cutter being backward in finishing the pieces which are to go over the windows of the second Story. Instead of employing the two days in running up the Wall of the Servant’s Hall, or draining the Cellars, they have been engaged in doing something to the Stables of the House where Mr Morris lives. I have frequently urged the necessity (to forward the work) of employing two or three gangs of masons & Carpenters, as the work to be done consists of several different pieces, and the expence ultimately cannot be enhaunced thereby; but the impractability of getting workmen is offered in reply. I am, however, informed from other quarters that workmen might be had if called for. Upon my arrival in this place the whole done to the House was the painting of two rooms and the Passage, and laying the foundation for the Bow window. I was then assured that every thing could and would be finished in a fortnight from that time. More than three weeks have elapsed, and I am certain one half the work is not yet done. I have endeavoured to shew the inconveniencies which you will suffer by having the House unfinished and workmen in or about it when you are here. I have urged every thing I could. I am pained (to say nothing of the mortifications I have experienced) to find, unless much greater exertions are made than have been heretofore shewn, that we shall be in an unfinished state when you arrive.
Mrs Lear unites with me in gratitude and respect for Mrs Washington and yourself, love to the Children, and best wishes to all the family. With highest respect and most sincere attachment—I have the honor to be, Sir, Your obliged and very Humble Servant

Tobias Lear.

